Plaintiffs appeal from an order of Albany Special Term granting defendant’s motion to modify plaintiffs’ motion for the examination of the defendant before trial so as to eliminate from the notice any reference to the contract made by the defendant with the State of New York and eliminating from the examination any references to the publications of the Associated General Contractors of America and the National Safety Council. The order also denies the plaintiffs’ application to punish the defendant for contempt because of his refusal to answer questions material to his examination and also denies plaintiffs’ application to require the defendant to produce the safety book published by the Associated General Contractors of America and the pamphlets of the National Safety Council. The order should be reversed, except as to numbered paragraph 1, which denied plaintiffs’ application to punish defendant for contempt. Order reversed on the law as to numbered paragraphs 2, 3 and 4, with twenty-five dollars costs and disbursements, and motion granted as to such numbered paragraphs, and denied as to paragraph 1 to hold defendant in contempt, with ten dollars costs. Defendant is directed to appear for examination in respect of the matters hereby ordered before the referee on January 24, 1944, at 11:00 a. m. and on all adjourned dates. Hill, P. J., Bliss, Heffernan and Sehenck, JJ., concur.